Citation Nr: 9926643	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for recurrent infections of the right lobe as a 
residual of a right pneumonectomy performed at a VA medical 
center.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
veteran, who had active service from June 1972 to June 1974, 
appealed that decision.

In November 1998, the Board remanded this claim to obtain 
further VA treatment records.  The RO has since acquired the 
records requested, and the claim has been referred to the 
Board.


FINDINGS OF FACT

1.  The veteran had repeated episodes of tuberculosis prior 
to January 1990, when a right pneumonectomy was performed at 
a VA medical center.

2.  Subsequent to the January 1990 pneumonectomy, the veteran 
has had a recurrent infection of the right lobe which has 
been attributed to the pneumonectomy.

3.  The veteran has a history of tuberculosis and chronic 
obstructive pulmonary disease that is not the result of the 
January 1990 pneumonectomy.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
recurrent infection of the right lobe due to VA surgery have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  A well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 requires medical evidence that 
additional disability existed after the VA medical or 
surgical treatment in question and, also, medical evidence of 
a nexus, or link, between the additional disability, if any, 
and the VA treatment.  Cf. Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The Board finds that the veteran's current 
claim is well grounded.

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  the veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (1998).

Applicable regulations also provide that, in determining 
whether additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA surgical treatment, the 
following considerations will apply:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of the VA surgical treatment; and

(3) Compensation is not payable for the necessary 
consequences of surgical treatment properly administered with 
the expressed or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result, or were 
intended to result, from the surgical treatment.  38 C.F.R. § 
3.358(c)(1)(2)(3) (1998).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as the result of VA surgical 
treatment in January 1990.

The claims file is replete with VA treatment records dated 
from the mid-1980s until the present, representing various 
treatments, including surgeries, for nonservice-connected 
tuberculosis and for nonservice-connected fracture of the 
vertebrae.  The November 1998 Board remand noted that it was 
unclear which VA surgery upon which this claim was ultimately 
based.  In a July 1999 brief on appeal, the veteran's 
representative clarified that the veteran based this claim 
upon surgery performed in January 1990.  The representative 
also noted that the veteran informed the RO in December 1998 
correspondence that he received VA treatment for a chest 
wound in 1993 and in 1994.  The veteran enclosed some portion 
of those records with the December 1998 correspondence.  The 
representative then urged that another remand be ordered by 
the Board to obtain all VA treatment records.  However, for 
the reasons that follow, the Board finds that sufficient 
medical records have been obtained, and that an informed 
decision can be made without further delay.

The veteran has a long history of nonservice-connected 
tuberculosis dating back to the 1970s.  In January 1990, the 
veteran was admitted to the Hines VA medical center in 
Chicago with complaints of hematuria of two days duration and 
chest pain of three months duration.  The veteran carried a 
diagnosis of a fungal mass.  At admission, his sed rate was 
greater than 150, and his temperature was 98 degrees 
Fahrenheit, but he became febrile after admission.  Chest 
aspiration was asymmetrical, with his right upper lung 
showing bronchial breathing and right base crepitation.  

The veteran underwent a right pneumonectomy in late January 
1990 at the Hines VA medical center.  This procedure forms 
the basis of this current claim.  At the time of his early 
January 1990 admission, the veteran had complaints of 
hematuria of two days duration and chest pain of three months 
duration.  The discharge summary from that hospitalization 
noted that the veteran carried a diagnosis of a fungal mass, 
and that he had a history of treatment-resistant 
tuberculosis.  

Following the right pneumonectomy, the veteran developed a 
fever, and was found to have empyema.  A chest tube was then 
placed, which then clotted, and in early February 1990 the 
veteran had a rib resected.  However, right pleural fluid 
continued to develop, and a similar procedure was performed 
in March 1990.  The right cavity was debrided and irrigated, 
and chest fluid showed a form of a Staph infection, later 
determined to be a contaminant but not the cause of ongoing 
fever.  The veteran was not discharged until July 1990.

VA treatment records dated in March 1990 noted a clinical 
infection at the site of his right pneumonectomy.  A November 
1990 VA nursing assessment noted that the veteran had ongoing 
right chest opening with purulent drainage.  VA treatment 
records dated from 1993 noted relevant history.

A VA discharge summary, reflecting VA hospitalization from 
April 1993 to June 1993, noted the January 1990 right 
pneumonectomy, and that while doing well afterwards, the 
veteran still had a small opening at the surgery site with 
occasional drainage.  VA treatment records dated in December 
1996 reflect ongoing complaints and treatment for drainage 
from his right chest cavity.  One record noted a foul 
smelling, dark bloody material that was draining, with 
dressing changed every four hours.  Other records from that 
month noted that the chest cavity was irrigated and Kerlix 
packing was inserted.  The foul odor continued.  

An undated VA treatment record noted that the veteran was 
status post right pneumonectomy and that he had an infected 
wound that was possibly related to a pleurocutaneous fistula.  
Chronic obstructive pulmonary disease and bullous emphysema 
were also noted. 

In light of the above, the Board finds that compensation 
under the auspices of 38 U.S.C.A. § 1151 for a recurrent 
infection at the site of the right pneumonectomy performed in 
January 1990 is warranted.  Towards this end, the Board would 
initially note that the veteran need not show negligence in 
order to prevail; as he filed his claim prior to October 1, 
1997, the veteran need only show that he has additional 
disability by reason of VA surgical treatment.  In this 
regard, the veteran did not have an infection in his right 
lobe prior to the January 1990 right pneumonectomy, but he 
certainly had an ongoing infection thereafter, which the 
claims file reflects has continued to date.  

Further, the record does not reflect that the ongoing 
infection was intended.  Indeed, it appears that the VA 
medical center has aggressively attempted to treat the 
infection.  Finally, the record does not reflect that the 
infection is merely coincident with the treatment; the 
undated VA treatment record, cited above, appears to indicate 
that the infection was a result of the pneumonectomy.  
Accordingly, the Board finds that a recurrent infection is 
the result of the January 1990 right pneumonectomy, and that 
compensation is warranted under 38 U.S.C.A. § 1151.  However, 
the Board also specifically finds that tuberculosis and 
chronic obstructive pulmonary disease are not the result of 
the January 1990 surgery; in fact, the right pneumonectomy 
appears to have been the treatment for repeated tuberculosis.



ORDER

The claim for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for recurrent infections of the right lobe as 
a residual of a right pneumonectomy performed at a VA medical 
center is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

